NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA ELENA ESPINOZA                            No.    19-73142
CASTANEDA,
                                                Agency No. A028-746-486
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Maria Elena Espinoza Castaneda, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to terminate and dismissing her appeal from an immigration judge’s

decision denying her applications for cancellation of removal and asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Espinoza Castaneda does not raise, and therefore waives, any challenge to

the BIA’s denial of her motion to terminate and her application for cancellation of

removal application. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (concluding petitioner waived challenge to issue not specifically raised

and argued in the opening brief).

      The BIA did not err in concluding that Espinoza Castaneda failed to

establish membership in a cognizable particular social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting


                                           2                                      19-73142
Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence

supports the finding that Espinoza Castaneda failed to establish that the harm she

fears in Mexico would be on account of a protected ground, specifically, a political

opinion. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”); Sagaydak v.

Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005) (to establish a nexus to a political

opinion ground, petitioner must show “(1) that [he] had either an affirmative or

imputed political opinion, and (2) that [he was] targeted on account of that

opinion.”).

      Espinoza Castaneda’s contention that the agency failed to address evidence

fails. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“[BIA] does

not have to write an exegesis on every contention” (citation and internal quotation

marks omitted)); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(concluding petitioner did not overcome the presumption that the BIA reviewed the

record).

      Thus, Espinoza Castaneda’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Espinoza Castaneda failed to show it is more likely than not she would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.


                                         3                                     19-73142
See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As stated in the court’s January 31, 2020 order, the stay of removal remains

in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          4                                 19-73142